Citation Nr: 0213198	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Roberta Cross, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1992 to 
February 1996.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board in November 2001 
remanded the case to the RO for further action in light of 
recently enacted legislation and the veteran's request for a 
Board hearing at the RO.  He appeared at a videoconference 
hearing in April 2002. 

At the recent Board hearing it was determined that it was the 
veteran's intention to have a review of the disability 
ratings for postoperative pheochromocytoma and hypertension.  
The record did not reveal a notice of disagreement having 
been filed to initiate appellate review on either issue, 
which had been the subject of earlier RO rating decisions.  
Therefore, as discussed at the hearing, both issues are being 
referred to the RO for initial adjudication (Transcript (T) 
inter alia 10-13, 15-17).  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Efforts to obtain a formal power of attorney from the veteran 
were unsuccessful.  However, there is documentation on file 
in essence reflecting such relationship between the veteran 
and the attorney reported on the title page who assisted him 
at the videoconference hearing.  The Board is accepting this 
documentation in lieu of a formal power of attorney.


FINDINGS OF FACT

1.  The veteran appealed the March 19, 1999 RO rating 
decision that denied entitlement to SMC based on the loss of 
use of a creative organ.

2.  On April 11, 2002, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
he had withdrawn the appeal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to SMC based on the 
loss of use of a creative organ have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the RO in April 1997 granted service 
connection for hypertension and a 20 percent rating which the 
veteran did not appeal.  In December 1998 he submitted a 
claim for service connection for pheochromocytoma based on a 
misdiagnosis of the disorder during military service.  He 
also stated that he felt he had lost a creative organ when 
the entire adrenal gland was removed with the tumor.  The RO 
denied the claim in March 1999 and the veteran filed a timely 
notice of disagreement.  

The record was supplemented with medical evidence, including 
VA medical opinion, and the RO in May 2000 granted service 
connection for status post right adrenalectomy for malignant 
pheochromocytoma.  The RO assigned a 100 percent rating from 
December 1998 and a 0 percent evaluation from July 1999.  The 
RO issued notice in June 2000.  Earlier, in late May 2000, 
the RO issued a statement of the case on the issue of 
entitlement to SMC.  

The RO received a VA Form 9 from the veteran in June 2000 
wherein he asked for a Board hearing and expressed some 
uncertainty regarding the basis for the SMC claim but did not 
expressly withdraw the appeal.  The RO in July 2002 issued a 
supplemental statement of the case that covered the SMC 
claim.  

At the Board hearing in April 2002, there was an extensive 
discussion regarding how the SMC claim had evolved into an 
appeal (T 3, 5).  After the veteran explained his intentions 
regarding the appeal and conferred with his attorney, it was 
determined that the issue of entitlement o SMC for loss of 
use of a creative organ would be withdrawn (T 5, 15-17).


Analysis

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  

At the July 2002 Board hearing the appellant and his 
representative informed the undersigned Board Member that the 
issue of entitlement to SMC based on loss of use of a 
creative organ was being withdrawn (T 5, 15-17).  Therefore, 
there remain no allegations of error of fact or law for 
appellate consideration regarding this matter.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed as to the foregoing claim without prejudice.  
As discussed at the hearing, other issues mentioned 
previously in the introduction section of this decision have 
been referred to the RO for initial consideration (T 15-17).

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law.  

The recently published regulatory amendments merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


ORDER

The appeal of entitlement to SMC based on loss of use of a 
creative organ is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



